DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9, 11-17, and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kancharla et al (US 11,128,529) in view of Bridges et al (US 2018/0373578).
Regarding claim 1 and 11, Kancharla et al discloses a method for validating a configuration of an application, the method being implemented by at least one processor, and a computing apparatus for validating a configuration of an application, the computing apparatus comprising: a processor; a memory; and a communication interface coupled to each of the processor and the memory, wherein the  processor and method are configured to [column 4 lines 25-48]: 
receive, from a user via the communication interface, a request for changing a setting of at least one parameter of the configuration of the application [column 6 lines 46-67];
The user device may send a request to update the application set rule(s).  
retrieve, from the memory, a plurality of rules that relate to permissible settings for the at least one parameter [column 8 lines 11-32];
The application rule set may be stored on an retrieved from the configuration repository.  
However, Kancharla et al does not expressly disclose but Bridges et al discloses:
compare the request to the retrieved plurality of rules; 
determine whether the request is acceptable based on a result of the comparison and when the request is determined as being acceptable, validate the request [0063-0066, fig 3B];
The change screen processor may detect a requested change and compare the requested change with potential cross impacts or whether or not the rule will interfere with current rules. 
It would have been obvious to one of ordinary skill in the art at to create the invention as claimed for the following reasons.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kancharla et al by checking the change against current configurations for impact, for the purpose of making sure a change is compatible, based upon the beneficial teachings provided by Bridges et al, see for example [0063-0066].  These modifications would result in ease of use and increased security, both of which are obvious benefits to the skilled artisan.  Additionally, the cited references are in the field of computer security, as is the current application, and thus, are in analogous arts.  
Regarding claims 2 and 12, Kancharla et al and Bridges et al disclose all the limitations of the method and system of claims 1 and 11. Kancharla et al  does not expressly disclose but Bridges et al further discloses wherein when the request is determined as not being acceptable, the method further comprises transmitting, to the user, a notification message that includes information relating to a reason that the request is denied [0069, Fig 3B-370];
If a change is not acceptable a user may be alerted. 
The motivation to combine is the same as disclosed in point (7). 
Regarding claims 3 and 13, Kancharla et al and Bridges et al disclose all the limitations of the method and system of claims 1 and 11. Kancharla et al further discloses wherein the plurality of rules includes rules that are applicable across an entirety of a set of applications that are utilized by a commercial organization [column 7 lines 33-50, column 8 lines 23-32];
A corporation may utilize the system to determine if a change is consistent application rule sets. 
Regarding claims 4 and 14, Kancharla et al and Bridges et al disclose all the limitations of the method and system of claims 1 and 11. Kancharla et al further discloses wherein the plurality of rules includes rules that are specific to a first line of business within a commercial organization [column 7 lines 33-50];
A corporation may utilize the system to determine if a change is consistent application rule sets for different clients. 
Regarding claims 5 and 15, Kancharla et al and Bridges et al disclose all the limitations of the method and system of claims 1 and 11. Kancharla et al further discloses wherein the plurality of rules includes a first subset of rules that are applicable across an entirety of a set of applications that are utilized by a commercial organization and a second subset of rules that are specific to a first line of business within the commercial organization [column 7 lines 51-column 8 lines 10];	
A corporation may utilize the system to determine if a change is consistent application rule sets.  Herein, different clients may have different rules to be set by the app (i.e, when notifications can be released). 
Regarding claims 6 and 16, Kancharla et al and Bridges et al disclose all the limitations of the method and system of claims 1 and 11. Kancharla et al further discloses wherein the at least one parameter relates to a format of a report generated by executing the application [column 8 lines 46-colmn 9 lines 5];
An event/report can be sent to the different devices indicating change taking place. 
Regarding claims 7 and 17, Kancharla et al and Bridges et al disclose all the limitations of the method and system of claims 1 and 11. Kancharla et al further discloses wherein the at least one parameter relates to an element of a displayable digital dashboard generated by executing the application [column 7 lines 19-32];
The rule change can be related to how the application acts (displays) on another device. 
Regarding claims 9 and 19, Kancharla et al and Bridges et al disclose all the limitations of the method and system of claims 1 and 11. Kancharla et al further discloses wherein the at least one parameter relates to performing a calculation of a value to be included in an output of the application [column 7 lines 33-column 8 lines 10];
A determination can be made at what point and the type of information that is updated through the app. 
Claim(s) 8, 10, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kancharla et al (US 11,128,529) in view of Bridges et al (US 2018/0373578) and in further view of Gilenson et al (US 2016/0042285). 
Regarding claims 8 and 18, Kancharla et al and Bridges et al disclose all the limitations of the method and system of claims 1 and 11. Kancharla et al and Bridges et al do not expressly disclose but Gilenson et al  further discloses wherein the at least one parameter relates to security information that is usable for authenticating a user request for access to the application [0071];
A change in password information (security information) may need to be validated. 
It would have been obvious to one of ordinary skill in the art at to create the invention as claimed for the following reasons.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kancharla et al and Bridges et al by checking parameter information, for the purpose of making sure a change is compatible, based upon the beneficial teachings provided by Gilenson et al, see for example [0071].  These modifications would result in ease of use and increased security, both of which are obvious benefits to the skilled artisan.  Additionally, the cited references are in the field of computer security, as is the current application, and thus, are in analogous arts.  
Regarding claims 10 and 20, Kancharla et al and Bridges et al disclose all the limitations of the method and system of claims 1 and 11. Kancharla et al and Bridges et al do not expressly disclose but Gilenson et al further discloses receiving, from the user, an input that relates to modifying at least one rule from among the plurality of rules; modifying the at least one rule based on the received input; and determining whether the request is acceptable based on the modified at least one rule [0043-0044, 0063-0064, 0072];
An update may be performed by the user and verified that it is acceptable with the other application versions. 
The motivation to combine is the same as disclosed in point (18). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hau et al (US 2016/0063184): A user device for professional workflow assistance provides decision support in the form of concise alerts in the form of immediate feedback (real-time or near real-time) analysis performed by a user device application based on locally stored rules. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDALL DOLLY whose telephone number is (571)270-1948. The examiner can normally be reached Monday-Thursday 8am-5pm(EST) and Friday 8am-12pm(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENDALL DOLLY/Primary Examiner, Art Unit 2436